Title: To James Madison from Francis Corbin, 7 December 1791
From: Corbin, Francis
To: Madison, James


My Dear Sir
Richmond—Virga. Decr. 7th. 1791
I embrace the first oppy. to inform you that your Conjectures with respect to the motives of the Virga. assemy. for sending forward to Congress only One of the 12 Amendts. to the Consn. were well founded. So that your object—whether it was to save our federal Credit, or to promote our adoption of those Amendments—has been fully Accomplish’d.
The multiplicity of Local business before the House of Delegates, which you know is always of the most importunate kind, prevented me from bringing them forward sooner than yesterday; when, by a sort of Modest Gasconade, I prevailed upon our lower House to adopt them all, without a single Exception, and (Excepting One Nay) by an unanimous Vote. How they will fare in the Senate—I know not. But I am apprehensive that some impediments will be there thrown in the Way of a Complete Ratification. I am led to entertain some suspicions from the Conversation I had yesterday with Mr. Henry who favored me with his Company at Dinner.
However this Day he left Richmd. & I am in hopes that my fears and doubts upon the Subject will depart with him.
The British Debt business has Ended better than I Expected—with nothing more than a Delay of Legislative Matters for 6 Days! The judges have decided nothing!
Tomorrow we shall proceed to the arrangement of Congressional Districts. I do not wish to interfere at all—but I am afraid I shall be obliged to do it. Party Work runs higher than I ever knew it before upon any Legislative Arrangt. whatever. Much time will be spent in Disputation.
I wish it was over—for I mean to pay you a Visit as soon as the session Ends.
Inclosed you receive a rough hasty and ill worded Statement of facts relative to the Pennsylvanian Demands on Virga. You will be able however to collect the Substance out of the Chaos. I am puzzled in drawing a Report upon the Subject—so as to do justice to Virga. & to avoid disagreeable Imputations.
In order to suit the temper of the present Assembly, and to promote what I think right, I shall be obliged to refine a little in my Construction of the Consn. Whatever is finally agreed upon shall be immedy. commd. by Dear Sir with Sincere Regard Yrs. Mo faithfully
Francis Corbin
